DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 01/06/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art, Gillam, teaches parsing personal names that are representative of multiple cultures (col. 1, lines 29-31).

Processing of a query begins with evaluation of the searched name by name classifier module 102. Name classifier module 102 evaluates spelling, word segmentation, titles, prefixes and suffixes, and other identifiable features of the name to determine whether it falls into one of a predetermined set of identified cultural origins, including, for example, Chinese, Arabic, Hispanic, or Russian... N-gram name typing according to the present invention may be performed as a digraph, trigraph or other n-gram analysis where both positional and distributional properties of the n-grams (e.g., 

Variant generation module 104 also generates query expansions, i.e., identifies expected variants of the name to enhance matching capability (col. 9, lines 51-53).

The available functions include comparing a query name with one or more candidate names to produce an ordered list of candidate names with the highest probability of representing the same named person (col. 15, lines 17-20).

A name regularizer that levels variations in name data to a single representation, and a phonetic name key that represents name data based on phonetic similarity (col. 15, lines 36-39).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements calculating one or more name phrase digraph bitmap signatures for the queried name, the one or more name phrase digraph bitmap signatures comprising a name phrase digraph bitmap signature calculated for each name phrase of the one or more name phrases; calculating at least one variant code for the queried name, the at least one variant code comprising a variant code calculated for each name phrase of a first group of at least one name phrase of the one or more name phrase of the queried name; regularizing each name phrase of a second group of at least one name phrase of the one or more 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164